 

F l l._.., § l
FEBl 1 2019
IN THE UNITED STATES DISTRICT COURT Clerk_ u S Dismct own
FOR THE DISTRICT OF MONTANA Disfric§$ifnl\g§mana

BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR IS-IOl-BLG-SPW-Z
Plaintiff`,
vs. ORDER
JOSHUA JOCK CLAUSE,
Defendant.

 

 

At the request of U.S. Probation,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Wednesday, March 20, 2019 at 10:30 a.m., is VACATED and reset to commence
on Friday, April 19, 2019 at 1:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

IT IS FURTHER ORDERED that,

l. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before March 4,

2019. The probation officer shall not disclose any recommendation made or to be

made to the Court.

2. If restitution is mandatory, the probation officer shall discuss a
payment plan With Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

3. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
Sentencing shall be presented to the probation officer on or before March 15,
2019. U.S.S.G. § 6A1.2. Any unresolved objections are expected to be
included in the pre-sentence report, not in a sentencing memorandum.

4. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before March 29,
2019.

5. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before April 5, 2019. Absent good
cause shown, sentencing memoranda and supporting documents filed after April 5,
2019 will not be considered in addressing sentencing issues. F ailure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.

6. Responses to sentencing memoranda shall be filed on or before April
12, 2019.

7. Reply briefs Will not be accepted for filing in sentencing matters.

8. The Court Will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6Al.3.

9. All parties that intend to have Witnesses testify at sentencing shall give

notice to this Court ten (lO) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

c{/c.
DATED this f/_’ day of February, 2019.

SUSAN P. WA'l"l`l:lRS

_ U.S. DISTRICT JUDGE

 

